Citation Nr: 0911610	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as due to Agent Orange exposure.




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to April 
1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claim for service connection for 
type II diabetes mellitus associated with herbicide exposure 
(Agent Orange).

This claim was held in abeyance in January 2007 in keeping 
with the direction of Chairman's Memorandum 01-06-24, dated 
in September 2006.  The memorandum directed that the 
processing of claims for compensation based on exposure to 
herbicides affected by the United States Court of Appeals for 
Veterans Claims (Court) decision in Haas v. Nicholson, 20 
Vet. App. 256 (2006), be stayed pending an appeal of that 
decision.  Specifically, the stay was applicable to cases 
where the claim for service connection was based on exposure 
to herbicides and the only evidence of exposure was the 
receipt of the Vietnam Service Medal (VSM) or service on a 
vessel off the shore of Vietnam.

The Board notified the Veteran that the adjudication of his 
appeal would be stayed pending a resolution of the Haas case, 
and that his appeal would be promptly adjudicated once the 
stay was lifted.  The stay on processing these claims was 
lifted by way of a Chairman's Memorandum, 01-09-03, dated in 
January 2009.  The lifting of the stay was predicated on a 
decision by the United States Court of Appeals of the Federal 
Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  
So the Board may now decide the appeal of this claim.

It is also worth mentioning that, in November 2008, the Board 
remanded the claim of entitlement to an increased 
apportionment of the Veteran's disability compensation 
benefits on behalf of his minor child.  It appears the RO/AMC 
is still processing this claim, so it is not currently before 
the Board for appellate review.  

In his substantive appeal (VA Form 9), the Veteran requested 
a hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board - commonly referred to as a Travel Board hearing.  His 
hearing was scheduled for June 2007; however, he failed to 
appear and offered no explanation for his absence and did not 
request to reschedule the hearing.  Therefore, the Board 
considers his request for a Travel Board hearing withdrawn.  
38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  Type II diabetes mellitus is included in the list of 
diseases presumptively associated with exposure to herbicides 
in Vietnam.

2.  But the Veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and no evidence shows that he was 
ever exposed to herbicides while on active duty.

3.  The Veteran's Type II diabetes mellitus was first 
diagnosed many years after his military service ended and has 
not been etiologically linked by competent medical evidence 
to his service - including to herbicides exposure.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1116 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in April 2004, January 2006, and March 2006, 
the first of which was issued prior to initially adjudicating 
of the claim in August 2004.  The letters informed him of the 
evidence required to substantiate his claim, as well as of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  The March 2006 letter also addressed 
the potential downstream disability-rating and effective-date 
elements if the claim is ultimately granted, as required in 
Dingess, supra.  In any event, however, even if these two 
potential elements were not addressed, this would be 
nonprejudicial (i.e., harmless error) because the 
preponderance of the evidence is against the underlying claim 
for service connection.  So any question as to the 
appropriate downstream disability rating or effective date to 
be assigned is ultimately moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102 
(2008).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all post-service 
treatment records that he and his former representative cited 
as relevant.  The Board also finds that a VA medical opinion 
is not required to determine whether the Veteran's type II 
diabetes mellitus is related to his military service, 
including Agent Orange exposure therein, as the standards of 
the Court's decision in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), have not been met.

In McLendon, the Court held that VA must provide a medical 
examination in a service-connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

Here, though, the Veteran's type II diabetes mellitus was 
first diagnosed approximately 29 years after his military 
service had ended, with no medical evidence indicating that 
it is related to service, to include Agent Orange exposure 
therein.  So the second and third prongs of the McLendon test 
are not met.  Instead, there are only the Veteran's 
unsubstantiated lay allegations that his diabetes mellitus is 
related to service.  But his lay allegations, alone, are 
insufficient to trigger VA's duty to assist by providing an 
examination for a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II.  Merits of the Claim

The Veteran was diagnosed with type II diabetes mellitus in 
2004.  He believes that this condition was caused by his 
exposure to Agent Orange while serving aboard the USS 
CONSTELLATION when it was stationed off the coast of Vietnam.  
For the reasons and bases set forth below, however, the Board 
finds no basis to grant his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Type II diabetes mellitus may be presumed to have been 
incurred in service if manifest to a compensable degree of at 
least 10 percent within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition to these provisions, a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes type II diabetes mellitus.  Id.  Thus, 
service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a Veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era.  See 38 U.S.C.A.    § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the Veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, even 
if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine whether service connection may be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994)

The Board finds that presumptive service connection due to 
herbicide exposure is not warranted for the Veteran's type II 
diabetes mellitus.  While type II diabetes mellitus is one of 
the specific diseases listed in 38 C.F.R. § 3.309(e), the 
Veteran's service personnel records do not show that he 
served in the Republic of Vietnam.  Also, no other evidence 
suggests that he was ever exposed to herbicides in service.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A.   § 101(29)(A).  And as already 
alluded to, the Federal Circuit recently clarified that 
service in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525). 

In this case, the record shows that the USS CONSTELLATION was 
stationed off the coast of Vietnam while the Veteran was 
onboard.  However, no evidence confirms that he actually left 
the ship to be on the landmass of Vietnam.  The Board 
realizes that he was awarded the Vietnam Service Medal (VSM).  
But the VSM was awarded to all members of the Armed Forces of 
the United States serving in Vietnam and contiguous waters or 
airspace thereover, as well as for those who served in 
Thailand, Laos, or Cambodia while serving in direct support 
of operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6.5 (U.S. Department of Defense Manual 1348.33-M, 
September 1996).  The National Personnel Records Center 
(NPRC) also notified the Veteran that his unit was credited 
with Vietnam service, although there was no evidence that he 
was actually in country.  Therefore, the Veteran's receipt of 
this medal is not indicative of his actual service on the 
landmass of Vietnam.  See Haas, supra.

In short, since the Veteran never served in the Republic of 
Veteran during the Vietnam era, presumptive service 
connection based on exposure to Agent Orange is not 
warranted.  Service connection for type II diabetes mellitus, 
therefore, may only be established with proof of actual 
direct causation.  Combee, supra.  See, too, McCartt v. West, 
12 Vet. App. 164, 167 (1999) (wherein the Court held that the 
provisions set forth in Combee, which actually instead 
concerned radiation exposure, are nonetheless equally 
applicable in cases, as here, involving claimed Agent Orange 
exposure).  In other words, medical evidence must show the 
Veteran's type II diabetes mellitus is directly related to 
his military service.  And mere lay assertions of this 
purported cause-and-effect relationship do not constitute 
competent medical evidence with respect to the nexus 
requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

No such medical nexus evidence has been submitted in this 
case, however.  The Veteran's service treatment records make 
no reference to diabetes mellitus or laboratory findings 
which suggest increased blood sugar levels.  Of particular 
relevance, a urinalysis performed during his separation 
physical in April 1975 was negative for albumin or sugar.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  Instead, the 
record shows the Veteran's type II diabetes mellitus was 
first diagnosed in January 2004, almost 30 years after his 
military service had ended.  This significant gap provides 
compelling evidence against the claim on a direct-incurrence 
basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

And second, none of the treatment records in the claims file 
includes a medical opinion concerning the etiology or date of 
onset of the Veteran's type II diabetes mellitus.  Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary 
deficiency is fatal to the claim.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In support of his claim, the Veteran argues that he was 
involved in loading herbicides on planes and helicopters 
while stationed onboard the USS CONSTELLATION, thereby 
warranting service connection on a direct-incurrence basis.  
However, a VA News Release entitled Agent Orange and Related 
Issues explains that Agent Orange was sprayed in Vietnam 
between January 1965 and April 1970.  Since this is several 
years prior to when the Veteran entered active duty in July 
1972, the Board finds that the Veteran was not exposed to 
herbicides while onboard the USS CONSTELLATION.  See Baldwin 
v. West, 13 Vet. App. 1 (1999) (holding that Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the Veteran).

The only evidence in support of the Veteran's claim is his 
unsubstantiated lay opinion.  As already explained, however, 
without any medical training and expertise, he simply is not 
qualified to render a medical opinion concerning the cause of 
his type II diabetes mellitus.  His personal opinions 
concerning this, therefore, do not constitute competent 
medical evidence for consideration by the Board.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for type II diabetes 
mellitus - including on the basis of alleged exposure to 
Agent Orange in Vietnam.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990). Accordingly, the appeal is denied.


ORDER

Service connection for type II diabetes mellitus, claimed as 
due to Agent Orange exposure, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


